                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION


 UNITED STATES OF AMERICA,
                 Plaintiff,                           No. 20-CR-49-CJW-MAR
 vs.                                                           ORDER
 PATRICK DERONE JAMES,
                 Defendant.
                                    ____________________
                                    I.     INTRODUCTION
        This matter is before the Court on defendant’s objections (Doc. 38) to the Report
and Recommendation (“R&R”) (Doc. 33) of the Honorable Mark A. Roberts, United
States Magistrate Judge. On June 1, 2021, defendant filed a Motion to Suppress. (Doc.
23). The government timely resisted. (Doc. 25). On June 16, 2021, Judge Roberts held
a hearing on defendant’s motion. (Doc. 29). On June 25, 2021, Judge Roberts issued
an R&R recommending that the Court deny defendant’s Motion to Suppress. (Doc. 33).
On July 9, 2021, defendant filed his objections. (Doc. 38).
        For the following reasons, the Court sustains in part and overrules in part
defendant’s objections, adopts Judge Roberts’ R&R (Doc. 33) with minor modifications,
and denies defendant’s Motion to Suppress (Doc. 23).
                              II.        STANDARD OF REVIEW
        The Court reviews Judge Roberts’ R&R under the statutory standards found in
Title 28, United States Code, Section 636(b)(1):
               A judge of the court shall make a de novo determination of those
        portions of the report or specified proposed findings or recommendations
        to which objection is made. A judge of the court may accept, reject, or
        modify, in whole or in part, the findings or recommendations made by the




       Case 1:20-cr-00049-CJW-MAR Document 40 Filed 08/04/21 Page 1 of 17
        magistrate judge. The judge may also receive further evidence or recommit
        the matter to the magistrate judge with instructions.

See also FED. R. CIV. P. 72(b) (stating identical requirements). While examining these
statutory standards, the United States Supreme Court explained:
               Any party that desires plenary consideration by the Article III judge
        of any issue need only ask. Moreover, while the statute does not require
        the judge to review an issue de novo if no objections are filed, it does not
        preclude further review by the district judge, sua sponte or at the request
        of a party, under a de novo or any other standard.

Thomas v. Arn, 474 U.S. 140, 154 (1985). Thus, a district court may review de novo
any issue in a magistrate judge’s report and recommendation at any time. Id. If a party
files an objection to the magistrate judge’s report and recommendation, the district court
must review the objected portions de novo. 28 U.S.C. § 636(b)(1). In the absence of an
objection, the district court is not required “to give any more consideration to the
magistrate[ judge]’s report than the court considers appropriate.” Thomas, 474 U.S. at
150.
        De novo review is non-deferential and generally allows a reviewing court to make
an “independent review” of the entire matter. Salve Regina Coll. v. Russell, 499 U.S.
225, 238 (1991); see also Doe v. Chao, 540 U.S. 614, 620–19 (2004) (noting de novo
review is “distinct from any form of deferential review”). The de novo review of a
magistrate judge’s report and recommendation, however, only means a district court
“‘give[s] fresh consideration to those issues to which specific objection has been made.’”
United States v. Raddatz, 447 U.S. 667, 675 (1980) (quoting H.R. Rep. No. 94–1609,
at 3, reprinted in 1976 U.S.C.C.A.N. 6162, 6163 (discussing how certain amendments
affect Section 636(b))). Thus, although de novo review generally entails review of an
entire matter, in the context of Section 636 a district court’s required de novo review is



                                             2




       Case 1:20-cr-00049-CJW-MAR Document 40 Filed 08/04/21 Page 2 of 17
limited to “de novo determination[s]” of only “those portions” or “specified proposed
findings” to which objections have been made. 28 U.S.C. § 636(b)(1).
       Consequently, the Eighth Circuit Court of Appeals has indicated de novo review
would only be required if objections were “specific enough to trigger de novo review.”
Branch v. Martin, 886 F.2d 1043, 1046 (8th Cir. 1989). Despite this “specificity”
requirement to trigger de novo review, the Eighth Circuit Court of Appeals has
“emphasized the necessity . . . of retention by the district court of substantial control
over the ultimate disposition of matters referred to a magistrate [judge].” Belk v. Purkett,
15 F.3d 803, 815 (8th Cir. 1994). As a result, the Eighth Circuit Court of Appeals has
concluded that general objections require “full de novo review” if the record is concise.
Id. Even if the reviewing court must construe objections liberally to require de novo
review, it is clear to this Court that there is a distinction between making an objection
and making no objection at all. See Coop. Fin. Ass’n, Inc. v. Garst, 917 F. Supp. 1356,
1373 (N.D. Iowa 1996).
       In the absence of any objection, the Eighth Circuit Court of Appeals has indicated
a district court should review a magistrate judge’s report and recommendation under a
clearly erroneous standard of review. See Grinder v. Gammon, 73 F.3d 793, 795 (8th
Cir. 1996); see also Taylor v. Farrier, 910 F.2d 518, 520 (8th Cir. 1990) (noting the
advisory committee’s note to Federal Rule of Civil Procedure 72(b) indicates “when no
timely objection is filed the court need only satisfy itself that there is no clear error on
the face of the record”); Branch, 886 F.2d at 1046 (contrasting de novo review with
“clearly erroneous standard” of review, and recognizing de novo review was required
because objections were filed).
       The Court is unaware of any case that has described the clearly erroneous standard
of review in the context of a district court’s review of a magistrate judge’s report and
recommendation to which no objection has been filed. In other contexts, however, the

                                             3




     Case 1:20-cr-00049-CJW-MAR Document 40 Filed 08/04/21 Page 3 of 17
Supreme Court has stated the “foremost” principle under this standard of review “is that
‘[a] finding is “clearly erroneous” when although there is evidence to support it, the
reviewing court on the entire evidence is left with the definite and firm conviction that a
mistake has been committed.’” Anderson v. City of Bessemer City, 470 U.S. 564, 573–
74 (1985) (citation omitted).      Thus, the clearly erroneous standard of review is
deferential, see Dixon v. Crete Med. Clinic, P.C., 498 F.3d 837, 847 (8th Cir. 2007),
but a district court may still reject the magistrate judge’s report and recommendation
when the district court is “left with a definite and firm conviction that a mistake has been
committed,” United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948).
       Even though some “lesser review” than de novo is not “positively require[d]” by
statute, Thomas, 474 U.S. at 150, Eighth Circuit precedent leads this Court to believe
that a clearly erroneous standard of review should generally be used as the baseline
standard to review all findings in a magistrate judge’s report and recommendation that
are not objected to or when the parties fail to file any timely objections, see Grinder, 73
F.3d at 795; Taylor, 910 F.2d at 520; Branch, 886 F.2d at 1046; see also FED. R. CIV.
P. 72(b) advisory committee’s note (“When no timely objection is filed, the court need
only satisfy itself that there is no clear error on the face of the record in order to accept
the recommendation.”). In the context of the review of a magistrate judge’s report and
recommendation, the Court believes one further caveat is necessary: a district court
always remains free to render its own decision under de novo review, regardless of
whether it feels a mistake has been committed. See Thomas, 474 U.S. at 153–54. Thus,
although a clearly erroneous standard of review is deferential and the minimum standard
appropriate in this context, it is not mandatory, and the district court may choose to apply
a less deferential standard.




                                             4




     Case 1:20-cr-00049-CJW-MAR Document 40 Filed 08/04/21 Page 4 of 17
                         III.   FACTUAL BACKGROUND
      After reviewing the record, the Court finds that Judge Roberts accurately and
thoroughly summarized the relevant facts in his R&R. (Doc. 33, at 3–7). Further,
neither party objects to the R&R’s factual findings.     Thus, the Court adopts and
incorporates below the R&R’s factual findings without modification. (Id.) (original
footnotes omitted).
             On March 9, 2020, Officer Emily Machula received a stolen vehicle
      report from Robin Cooper who personally appeared at the police station.
      Mr. Cooper told Officer Machula that he rented a gray 2019 Dodge Grand
      Caravan with Iowa license plate IVV652 from Enterprise, a car rental
      company, on February 25, 2020. Mr. Cooper said that he used the vehicle
      for two days and then lent it to a man known as “Pacman” on February 27,
      2020. Mr. Cooper said that Pacman asked Mr. Cooper to use the vehicle.
      Mr. Cooper agreed to loan Pacman the vehicle and then Mr. Cooper gave
      Pacman the keys. Mr. Cooper said that on March 2, 2020, Pacman wired
      funds to Mr. Cooper’s account to extend the rental arrangement. Mr.
      Cooper said that his rental agreement with Enterprise terminated on March
      2, 2020. Mr. Cooper told Officer Machula that he attempted to contact
      Pacman via telephone multiple times, but Pacman’s phone had been
      disconnected. After his attempts to contact Pacman, Mr. Cooper contacted
      Enterprise to report the situation. Enterprise directed Mr. Cooper to
      contact CRPD to report the vehicle as stolen. The vehicle was valued at
      $30,000. After Mr. Cooper reported the situation to Officer Machula,
      Officer Machula documented the report and entered the vehicle as stolen in
      the National Crime Information Center (“NCIC”) computer system so
      officers could contact Enterprise if they discovered the vehicle.
             On March 21, 2020, Officer Michael Merritt reviewed the case,
      noticed that the stolen vehicle report remained active, and recognized the
      name Pacman as the street name of Defendant. Officer Merritt testified
      that he was familiar with the name, and its connection to Defendant,
      because Defendant was well known in the community and that Officer
      Merritt was familiar with prior police investigations involving Defendant.
      Officer Merritt knew that Defendant was wanted by local authorities to
      serve 15 days under a mittimus, although the local authorities adopted a



                                          5




     Case 1:20-cr-00049-CJW-MAR Document 40 Filed 08/04/21 Page 5 of 17
 policy in the wake of the COVID-19 pandemic to not take custody of
 individuals wanted under a mittimus.
         Officer Merritt drove to Defendant’s last known registered address
 and saw a gray Dodge Grand Caravan matching the description of the stolen
 vehicle. Officer Merritt reported that the vehicle had Texas license plate
 LYB4189 attached to it, not an Iowa license plate, and also that the vehicle
 identification number (“VIN”) matched the VIN of the stolen vehicle.
 Officer Merritt discovered that both the Texas and Iowa license plates were
 valid for the same vehicle, although the vehicle was reported stolen only
 under the Iowa license plate number. Officer Merritt attempted to call
 Enterprise, using two different phone numbers to verify the status of the
 vehicle but he was unable to reach a representative.
         After he attempted to contact Enterprise, Officer Merritt noticed that
 the vehicle was no longer in the driveway. Concerned that he could no
 longer see the potentially stolen vehicle, Officer Merritt drove to find the
 vehicle, spotted it making a westbound turn, and then initiated a traffic stop.
 Officer Merritt testified that the basis for his stop was his belief that the
 vehicle was stolen. Officer Merritt informed the law enforcement
 dispatcher (“dispatch”) that he would be performing a traffic stop on a
 potentially stolen vehicle. He provided dispatch the Texas license plate
 number. Officer Merritt stated that he did not perform a felony stop, but
 rather an ordinary traffic stop, on the vehicle due to the uncertainty
 surrounding the status of the Texas license plate and because Mr. Cooper
 admitted to lending the vehicle to another person. As he approached the
 vehicle, Officer Merritt noted that he smelled marijuana originating from
 inside the vehicle. Defendant, Olivia Evans, and their two daughters were
 in the vehicle. Officer Merritt informed them that he stopped their vehicle
 because it was reported stolen. Defendant told Officer Merritt that his
 uncle, Mr. Cooper, rented the vehicle and that Defendant was paying Mr.
 Cooper to use the vehicle. Defendant also admitted to Officer Merritt that
 he and Ms. Evans had smoked marijuana in the vehicle earlier that day.
 Officer Merritt informed Defendant that he would not take Defendant into
 custody at that moment, even though Defendant was meant to spend 15 days
 in jail under the mittimus.
         Additional officers arrived on the scene and Officer Merritt informed
 them that he smelled marijuana in the vehicle and that he knew Defendant
 had a criminal history with firearms. Officer Merritt then ran the vehicle’s
 VIN number, confirmed the vehicle was reported stolen, asked dispatch to

                                       6




Case 1:20-cr-00049-CJW-MAR Document 40 Filed 08/04/21 Page 6 of 17
 run the Texas license plate number, and confirmed that the Texas plate was
 registered to the same vehicle as the Iowa plate that was reported stolen.
 Officer Merritt was not personally aware of another case where license
 plates originating from two different states were valid and registered to a
 vehicle with the same VIN. Officer Merritt again called Enterprise, gave
 the phone to another officer to speak with a representative, and began
 conducting a search of the vehicle.
        The officers discovered marijuana in the vehicle and a loaded teal
 Glock 43 with an obliterated serial number under Defendant’s seat. During
 the officers’ search of the vehicle, Officer Merritt conducted a pat down of
 Defendant to confirm whether Defendant had firearms on his person.
 Officer Merritt took Defendant into custody. Officer Merritt asked dispatch
 to confirm whether Defendant was issued a permit to carry weapons.
 Dispatch confirmed that Defendant was not issued a permit to carry
 weapons. Officer Merritt then requested that dispatch print a summary of
 Defendant’s criminal history for the purpose of a firearms investigation.
 Both Defendant and Ms. Evans were transported to the police station for
 interviews.
        Officer Merritt first interviewed Ms. Evans. Officer Merritt told
 Ms. Evans that she was not being charged, but that he wanted to speak with
 her about the events that day and the events leading up to the traffic stop.
 Officer Merritt read Ms. Evans her Miranda rights. Ms. Evans told Officer
 Merritt that she understood her rights and consented to speaking with
 Officer Merritt by signing the CRPD Waiver of Rights form. During her
 interview, Evans told Officer Merritt that she and Defendant took
 possession of the vehicle three weeks prior and that Defendant paid Mr.
 Cooper to use the vehicle. Ms. Evans said that the couple paid Mr. Cooper
 approximately $300 per week to use the vehicle. Ms. Evans claimed
 possession of a small bag of marijuana found in the vehicle and noted that
 she uses on occasion. She further denied seeing the firearm in the vehicle,
 seeing Defendant with the firearm, or ever handling the firearm.
        Officer Merritt then interviewed Defendant. Officer Merritt read
 Defendant his Miranda rights. Defendant informed Officer Merritt that he
 understood his rights, but Defendant refused to sign the CRPD “Waiver of
 Rights” form. Defendant later told Officer Merritt that he arranged with
 Mr. Cooper weeks earlier to use the vehicle in exchange for regular
 payments of about $500 every 1.5 weeks. Defendant claimed that he did
 not know the vehicle was reported stolen and that Mr. Cooper did not

                                      7




Case 1:20-cr-00049-CJW-MAR Document 40 Filed 08/04/21 Page 7 of 17
      inform him that he had reported the vehicle stolen. Defendant again
      admitted to smoking marijuana in the vehicle earlier in the day and admitted
      that the marijuana found in the vehicle belonged to him. Defendant said
      that he smoked marijuana every day, most commonly multiple times per
      day. Defendant then claimed ownership of the firearm. He told Officer
      Merritt that he found the firearm in an alley some weeks previously. He
      noted that he carried the firearm from time to time for protection, and that
      he carried the firearm that day because he was with his family. Defendant
      said that he knew the gun was loaded. Defendant said that he did not
      conceal the firearm on his person when Officer Merritt approached the
      vehicle earlier, that he had placed the firearm under his seat when he was
      smoking marijuana earlier in the day, and that Ms. Evans did not know of,
      see, or touch the firearm. Defendant said that he had not noticed that the
      serial number on the firearm had been obliterated.
              Following the interviews, Ms. Evans was released without charges
      and Defendant was booked into the Linn County Jail. At Enterprise’s
      request, the vehicle was towed. The license plates were removed from it
      because Enterprise had no record of Texas plates belonging to the vehicle
      even though Officer Merritt confirmed that the NCIC system record showed
      that both the Iowa and Texas plates were registered to the same vehicle
      owned by Enterprise.

                                  IV.    ANALYSIS
      A.     Motion to Suppress
      In his Motion to Suppress, defendant argued that the firearm and marijuana
evidence must be suppressed because probable cause or reasonable suspicion to initiate a
traffic stop did not exist. (Doc. 23-2, at 5–7). Defendant further argued that the
statements he made during the traffic stop and subsequent custodial interview must be
suppressed because they are “fruit of the poisonous tree,” meaning they were obtained
only through an antecedent violation of his constitutional rights.    (Id., at 7).   The
government countered that the traffic stop was supported by reasonable suspicion and
probable cause and therefore there was no poisonous tree. (Doc. 25-1, at 1). The



                                           8




     Case 1:20-cr-00049-CJW-MAR Document 40 Filed 08/04/21 Page 8 of 17
government further argued that even if the stop was improper, the custodial interview
was attenuated and should not be suppressed. (Id.).
       In his R&R, Judge Roberts found that Officer Merritt had reasonable suspicion to
perform the traffic stop and thus did not violate defendant’s Fourth Amendment rights,
legitimizing as evidence defendant’s subsequent statements. (Doc. 33, at 10–16). Judge
Roberts did not make a specific finding on whether probable cause also existed. (Id.).
Judge Roberts found the stolen 2019 Dodge Grand Caravan, police report naming
“Pacman” as a suspect, the officer’s knowledge of defendant’s alias as “Pacman” from
his work in the community, the officer’s observation of the vehicle in the driveway of
the defendant’s last known address on file with the Cedar Rapids Police Department, and
the Texas plate’s registration to the same VIN number as the Iowa plate all supported
reasonable suspicion here. (Id., at 12). Further, Judge Roberts alternatively found that,
even if the traffic stop was indeed unconstitutional, defendant’s statements during the
traffic stop were not attenuated from the constitutional violation and must be suppressed
as should the firearm and marijuana as fruits of the poisonous tree. (Id., at 15–16, 21).
Judge Roberts also alternatively found that, if the traffic stop was unconstitutional,
defendant’s statements made during his custodial interview at the police station should
not be suppressed because they were sufficiently attenuated from the constitutional
violation. (Id., at 22).
       B.     Objections to R&R
       Defendant objects to two of Judge Roberts’ legal conclusions. (Doc. 38, at 1).
First, defendant objects to the conclusion that the traffic stop did not violate his Fourth
Amendment rights, arguing Officer Merritt did not have probable cause or reasonable
suspicion to stop the vehicle and alternatively that any mistake of law in stopping the
vehicle was objectively unreasonable. (Id.) Second, defendant objects to Judge Roberts’
alternative conclusion that even if the traffic stop was unconstitutional, the doctrine of

                                            9




     Case 1:20-cr-00049-CJW-MAR Document 40 Filed 08/04/21 Page 9 of 17
attenuation applies to defendant’s statements made during his custodial interview. (Id.)
The Court will address each objection in turn.
             1.     Traffic Stop
      Judge Roberts found in his R&R that Officer Merritt had reasonable suspicion
sufficient to perform the traffic stop, summarizing the officer’s knowledge at the time of
the stop as including the stolen 2019 Dodge Grand Caravan, police report naming
“Pacman” as a suspect, the officer’s knowledge of defendant’s alias as “Pacman,” the
officer’s observation of the vehicle in the driveway of the defendant’s last known address,
and the Texas plate’s registration to the same VIN number as the Iowa plate. (Doc. 33,
at 12). Judge Roberts further found that, assuming Officer Merritt initiated the stop
under an incorrect belief that the vehicle was stolen, this mistake was objectively
reasonable and “still justif[ied] a valid stop.” (Id., at 14–15) (quoting United States v.
Williams, 929 F.3d 539, 544 (8th Cir. 2019)). Defendant objects to these conclusions,
arguing that the facts at issue here do not constitute a theft under Iowa Code Section
714.1. (Doc. 38-1, at 7–8). Rather, defendant argues Mr. Cooper voluntarily loaned
him the vehicle. (Doc. 38-1, at 7-8).
      A traffic stop constitutes a seizure for purposes of the Fourth Amendment, and
therefore must be supported by probable cause or reasonable suspicion. United States v.
Hollins, 685 F.3d 703, 705–06 (8th Cir. 2012). Probable cause is present when “there
is a fair probability that contraband or evidence of a crime will be found in a particular
place.” United States v. Shackleford, 830 F.3d 751, 753 (8th Cir. 2016) (cleaned up).
“[T]he probable cause standard is a practical, nontechnical conception that deals with the
factual and practical considerations of everyday life on which reasonable and prudent
[people], not legal technicians, act.” Maryland v. Pringle, 540 U.S. 366, 370 (2003)
(internal citations and quotations omitted).     In other words, “[a] police officer has
probable cause . . . when the facts available to him would warrant a person of reasonable

                                            10




    Case 1:20-cr-00049-CJW-MAR Document 40 Filed 08/04/21 Page 10 of 17
caution in the belief that contraband or evidence of a crime is present.” Florida v. Harris,
568 U.S. 237, 243 (2012) (cleaned up). Probable cause “does not require evidence
sufficient to support a conviction, nor even evidence demonstrating that it is more likely
than not that the suspect committed a crime.” United States v. Donnelly, 475 F.3d 946,
954 (8th Cir. 2007) (cleaned up). “[T]he mere probability or substantial chance of
criminal activity, rather than an actual showing of criminal activity, is all that is
required.” United States v. Winarseke, 715 F.3d 1063, 1067 (8th Cir. 2013) (internal
citation and quotations omitted). Further, an “officer has reasonable suspicion when the
officer is aware of particularized, objective facts which, taken together with rational
inferences from those facts, reasonably warrant suspicion that a crime is being
committed.” Hollins, 685 F.3d at 705 (citation and internal quotation marks omitted).
       The Court agrees with Judge Roberts that “[w]hether [d]efendant could ultimately
be convicted of a theft or possession of the vehicle is not the point of . . . this analysis,”
(Doc. 33, at 12), and thus will not recapitulate the analysis of the Iowa Code here that
Judge Roberts has already thoroughly discussed in his R&R. The Court further agrees
with Judge Roberts’ conclusion that Officer Merritt had reasonable suspicion sufficient
to justify a traffic stop. The Court also modifies his conclusion, however, and finds that
probable cause also supported the stop based on the same facts.
               The record indicates that before Officer Merritt conducted the
       traffic stop he was aware that (1) a 2019 gray Dodge Grand Caravan with
       Iowa license plates was reported stolen by the bailee at the insistence of
       the vehicle’s owner, (2) a man called “Pacman” was in possession of the
       stolen vehicle, (3) “Pacman” was the commonly known alias of Defendant,
       (3) Defendant had prior criminal history, including criminal history with
       firearms, (4) CRPD had a record of Defendant’s last known address, (5) a
       gray Dodge Grand Caravan matching the description of the stolen vehicle
       sat in Defendant’s driveway at that last known address, (6) the Texas
       license plate attached to the vehicle in Defendant’s driveway was registered
       to the same VIN as the Iowa license plate that was reported stolen, and

                                             11




    Case 1:20-cr-00049-CJW-MAR Document 40 Filed 08/04/21 Page 11 of 17
       (7) that the vehicle was no longer sitting in the driveway when Officer
       Merritt returned after attempting to contact Enterprise.

(Doc. 33, at 12). Considering all these particularized, objective facts available to Officer
Merritt at the time of the traffic stop, the Court finds that his reasonable suspicion that a
theft had occurred was warranted. See Hollins, 685 F.3d at 705. The Court also finds
that “a person of reasonable caution” could conclude “that contraband or evidence of a
crime [wa]s present.” Harris, 568 U.S. at 243; see also United States v. Pappas, 452
F.3d 767, 771 (8th Cir. 2006) (finding that an officer had probable cause to initiate a
traffic stop based on her history with the defendant, observation of the defendant driving,
and review of a computer record indicating the defendant’s license was suspended).
       This is true even assuming Officer Merritt was mistaken in his belief that the van
was stolen because that mistake is objectively reasonable considering the information he
had at the time of the stop. “[I]n mistake cases the question is simply whether the
mistake, whether of law or of fact, was an objectively reasonable one.” United States v.
Smart, 393 F.3d 767, 770 (8th Cir. 2005). This calculation “is not to be made with the
vision of hindsight, but instead by looking to what the officer reasonably knew at the
time.” Id. (internal quotation marks omitted). Importantly, “an officer can gain no
Fourth Amendment advantage through a sloppy study of the laws he is duty-bound to
enforce,” Heien v. North Carolina, 574 U.S. 54, 67 (2014), and thus the “Fourth
Amendment tolerates only [objectively] reasonable mistakes.” Id. at 66. Again, based
on the facts known to Officer Merritt at the time of the traffic stop including the stolen
vehicle report filed at the request of Enterprise and the unique situation with two license
plates registered to the same VIN, he could objectively reasonably believe, even
mistakenly, that the van was stolen, thus warranting a traffic stop. See also Williams,
929 F.3d at 544 (finding that an officer’s mistaken reading of a stolen car report was



                                             12




    Case 1:20-cr-00049-CJW-MAR Document 40 Filed 08/04/21 Page 12 of 17
objectively reasonable based on the totality of the circumstances and warranted the stop
at issue).
       Thus, the Court overrules defendant’s objections and adopts Judge Roberts’ R&R
in finding that Officer Merritt’s traffic stop did not violate defendant’s constitutional
rights. The Court modifies Judge Roberts’ R&R in finding that the stop was supported
both by reasonable suspicion and probable cause. The Court further finds there was no
poisonous tree tainting the other evidence at issue.
              2.     Statements Made During Custodial Interview
       Judge Roberts alternatively found that even if the traffic stop was unconstitutional,
defendant’s statements made during the interview at the police station were sufficiently
attenuated from the traffic stop to be admitted as evidence. Judge Roberts weighed four
factors in determining whether the attenuation doctrine applied here: (1) whether Miranda
warnings were given, (2) the “temporal proximity” between the constitutional violation
and the statements, (3) intervening circumstances, and (4) the “‘purpose and flagrancy
of the official misconduct.’” (Doc. 33, at 18); see also United States v. Riesselman, 646
F.3d 1072, 1080 (8th Cir. 2011). Finding that defendant was Mirandized, approximately
two hours had passed since the original traffic stop, the location had changed from the
traffic stop to the police station, and there was no flagrant behavior or official misconduct,
Judge Roberts found the attenuation doctrine applied. (Doc. 33, at 21–22). Defendant
objects, arguing that although he was Mirandized, he refused to sign the Waiver of Rights
form. (Doc. 38-1, 12). Defendant further notes that he was in custody the entire two-
hour time between the traffic stop and the police interview and his interview was
conducted by the same police officer who stopped and arrested him, arguing that these
facts weigh against finding that the attenuation doctrine applies. (Id., at 13).
       The evidentiary exclusionary rule is the “principal judicial remedy to deter” law
enforcement officers from violating the Fourth Amendment. Utah v. Strieff, 136 S.Ct.

                                             13




     Case 1:20-cr-00049-CJW-MAR Document 40 Filed 08/04/21 Page 13 of 17
2056, 2061 (2016).      Enforcing the guarantees of the Fourth Amendment through
application of the exclusionary rules, however, comes with “substantial social costs.”
United States v. Leon, 468 U.S. 897, 907 (1984). Thus, the exclusionary rule must only
be applied when “its deterrence benefits outweigh its substantial social costs.” Hudson
v. Michigan, 547 U.S. 586, 591 (2006) (internal quotation marks omitted).             One
circumstance in which “the interest protected by the constitutional guarantee that has been
violated would not be served by suppression of the evidence obtained,” Id., at 593, is
“when the connection between the unconstitutional police conduct and the evidence is
remote or has been interrupted by some intervening circumstance.” Strieff, 136 S.Ct. at
2061. “The attenuation doctrine evaluates the causal link between the government’s
unlawful act and the discovery of evidence[.]” Id. In considering whether statements
made as a result of illegal police conduct should be suppressed as tainted, courts consider
the four factors Judge Roberts aptly detailed and weighed in his R&R. “No single factor
is dispositive.” Brown v. Illinois, 422 U.S. 590, 603 (1975).
       Applying the attenuation factors here, the Court finds that the statements made by
defendant at the police station were sufficiently attenuated to cure the taint of any
constitutional violations that may have occurred.       First, Officer Merritt informed
defendant of his rights under Miranda v. Arizona, 384 U.S. 436 (1966), prior to
questioning at the police station. Nothing in the record indicates that defendant was
noticeably impaired, and he was able to communicate intelligently and effectively.
Defendant acknowledged his Miranda rights and elected to speak to the officer anyway.
Defendant asserts that his “refusal to sign the form indicates at least some reluctance to
speak with Officer Merritt.” (Doc. 38-1, at 12). Although that may be true, defendant
still spoke with Officer Merritt after being Mirandized. Further, there is nothing in the
record to indicate that this waiver of defendant’s rights under Miranda were not “made
voluntarily, knowingly[,] and intelligently.” See Miranda, 384 U.S. at 444. Finally, it

                                            14




    Case 1:20-cr-00049-CJW-MAR Document 40 Filed 08/04/21 Page 14 of 17
is well-settled that the mere absence of a written waiver is not by itself dispositive of
whether a waiver is valid. See Berghuis v. Thompkins, 560 U.S. 370, 382 (2010) (holding
defendant waived his right to remain silent absent a written waiver because he made no
contention that he did not understand his rights and thus “knew what he gave up when he
spoke” after being Mirandized); North Carolina v. Butler, 441 U.S. 369, 375–76 (1979)
(holding that “an explicit statement of waiver is not invariably necessary to support a
finding that the defendant waived the right to remain silent or the right to counsel”);
United States v. Magallon, 984 F.3d 1263, 1284–85 (8th Cir. 2021) (finding valid waiver
of Miranda rights absent written waiver through analysis of the totality of the
circumstances). This factor weighs strongly against suppression even assuming defendant
was reluctant to waive his rights in writing.
       Second, defendant’s custodial interview occurred two hours after the alleged
constitutional violation. Given the fact that defendant was in custody for that entire time,
this relatively short period of time offers minimal attenuation. Contrast Rawlings v.
Kentucky, 448 U.S. 98, 107–08 (1980) (finding 45 minutes “under the strictest of
custodial conditions” between violation and interview to weigh in favor of suppression),
with United States v. Yorgensen, 845 F.3d 908, 914 (8th Cir. 2017) (finding a period of
two days between violation and interview weighs against suppression). The Court must,
however, balance the interval of time between the alleged violation and the statements in
question against “the precise conditions under which” defendant was detained. See
Rawlings, 448 U.S. at 107. The relatively short period of time that elapsed in Rawlings
was entirely mitigated by the fact that the defendant there was detained in his home,
moved freely around the first floor of the house, made himself coffee, played with his
dog, and enjoyed a generally congenial dialogue with the officers present. Id., at 107–
08. Here, defendant was restrained in handcuffs, confined in the back of a police vehicle,
and taken to a police interview room at the police station where his handcuffs were then

                                            15




    Case 1:20-cr-00049-CJW-MAR Document 40 Filed 08/04/21 Page 15 of 17
removed.        (Doc. 36, at 35–36).   Although arguably not the “strictest of custodial
conditions” as envisioned by the Supreme Court in Rawlings, the conditions faced by
defendant here were significantly more restrictive than the casual circumstances which
outweighed the “relatively short” span of 45 minutes in Rawlings. Further, the difference
in time between the initial traffic stop and the custodial interview is relatively short,
particularly because the conditions of defendant’s detention remained largely unchanged.
In light of these conditions and the short span of time between the violation, this factor
weighs slightly in favor of suppression. The Court sustains defendant’s objection on this
issue and modifies Judge Roberts’ R&R accordingly.
       Third, several intervening circumstances may be relevant here. It is significant
when the questioning officer is from a separate agency “and neither agent nor agency had
any involvement with the initial Fourth Amendment violation.” Yorgensen, 845 F.3d at
914. Here, the officer who questioned defendant at the station was also the officer who
arrested and questioned him at the scene. A change of location can also be a significant
intervening circumstance.     Riesselman, 646 F.3d at 1080. The custodial interview
occurred after a change of location, here, from the scene of the stop to the police station
and defendant’s handcuffs were removed. There are elements in this factor weighing
both for and against suppression, but on the whole, the Court finds that this factor weighs
slightly against suppression given the change in location and easing of custodial
restrictions.
       Finally, as to the purpose and flagrancy of official misconduct, the Court finds
this factor weighs strongly against suppression here. Nothing in the record indicates that
Officer Merritt behaved in any way that could be considered misconduct. Assuming that
any part of Officer Merritt’s stop was misconduct at all, it “does not rise to the level of
conscious or flagrant misconduct requiring prophylactic exclusion of” defendant’s
statements. See Rawlings, 448 U.S. at 110.

                                            16




     Case 1:20-cr-00049-CJW-MAR Document 40 Filed 08/04/21 Page 16 of 17
      With three factors weighing against suppression and one factor weighing slightly
for suppression, the Court finds that there was sufficient attenuation between the traffic
stop and the subsequent interview to allow for admission of defendant’s statements. Thus,
the Court sustains in part and overrules in part defendant’s objections on this issue and
adopts Judge Roberts’ R&R with minor modification.
                                 V.     CONCLUSION
      For these reasons, defendant’s objections (Doc. 38) are sustained in part and
overruled in part, the R&R (Doc. 33) is adopted with minor modifications, and
defendant’s Motion to Suppress (Doc. 23) is denied.
      IT IS SO ORDERED this 4th day of August, 2021.


                                         ________________________
                                         C.J. Williams
                                         United States District Judge
                                         Northern District of Iowa




                                           17




    Case 1:20-cr-00049-CJW-MAR Document 40 Filed 08/04/21 Page 17 of 17
